DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/10/2022, with respect to the previously filed claim objections, 112 rejections, and claim rejections have been fully considered and are persuasive.  These objections and rejections have therefore been withdrawn. 
The amendment to claim 14 reciting that “the stringer is positioned above the base” fails to overcome the prior art since the stringer of Gallagher (225 in Fig. 8) is also positioned above the base (227). Please note that “positioned above the base” does not inherently require that the stringer and base be disconnected or that there be a space between the two components. However, the limitation “the height of the stringer being less than the length of the legs” does overcome the prior art, since Gallagher fails to disclose this (see Fig. 8).
With respect to claim 16, the previously indicated allowable subject matter has been joined by limitations from a formerly preceding claim and therefore overcomes the prior art.
Regarding claim 21, the limitation “the stringer being positioned above the base” does not overcome the prior art (see above) but “the space being open between the stringer and the base” does, since Gallagher discloses a stringer (225 in Fig. 8) which extends downwards to meet the base of the cartridge with no space between the two components.
Allowable Subject Matter
Claims 2-5, 7, 9-17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 14, 16, and 21 filed on 5/10/2022 could either not be found or was not suggested in the prior art of record.
	With respect to claim 14, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of “the height of the stringer being less than the length of the legs”, in combination with the other limitations of the independent claim.
	With respect to claim 16, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of “the height of the stringer comprising no more than 20% of the length of the legs”, in combination with the other limitations of the independent claim.
	With respect to claim 21, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of “the space being open between the stringer and the base”, in combination with the other limitations of the independent claim.
	The closest prior art is Gallagher (PGPub US 2004/0040875 A1), which discloses a cartridge (100 in Fig. 2A) for packing, storing, shipping, and dispensing polymeric ligation clips (abstract, 12 in Fig. 1A) having a pair of legs (22 and 24) joined by a hinge (38), the cartridge (100 in Fig. 2A) having at least one compartment (111), the compartment (111) comprising a pair of partitions (partitions created by 161) extending along evenly spaced parallel planes, the cartridge (100) further including a stringer (225 in Fig. 6) spanning between the partitions (161) at the central face areas (medial part of faces 171/173), the stringer (225) being configured to support the polymeric ligation clip at the hinge (see Fig. 8), the stringer (225) being positioned above the base (225 extends upwards from base).
	However, Gallagher fails to disclose that the height of the stringer being less than the length of the legs, the height of the stringer comprising no more than 20% of the length of the legs, or that the space is open between the stringer and the base. As can be seen in Fig. 8 of Gallagher, the stringer (225) extends downwards to the bottom-most edge of the base of the cartridge (141 of 100 in Fig. 2A), whereas the present stringer “floats” between each partition and does not extend downwards to meet and join with that bottom surface, leaving open space between the bottom-most end of the stringer and the base. Furthermore, the prior art of record does not suggest any motivation to modify the Gallagher disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771  
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771